Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 1 of 25 PageID #: 1032



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 UNITED STATES OF AMERICA,
                                                                      ORDER
                                                                      19-CR-0290 (SJF)(ARL)
                  - against-
                                                                                              FILED
                                                                                              CLERK
 BRETT OFSINK,
                                                                                 2:31 pm, Feb 08, 2021
                                     Defendant.
                                                                                     U.S. DISTRICT COURT
 -----------------------------------------------------------------X
                                                                                EASTERN DISTRICT OF NEW YORK
 FEUERSTEIN, District Judge:                                                         LONG ISLAND OFFICE

         On April 17, 2020, the defendant, Brett Ofsink (“Defendant” or “Ofsink”), moved to

 suppress evidence obtained from a computer seized by law enforcement. See Docket Entry

 (“DE”) [18]. The motion was referred to Magistrate Judge Arlene R. Lindsay, who presided

 over an evidentiary hearing on November 9, 2020, and, after the submission of post-hearing

 memoranda, issued her findings on the record at a proceeding held on December 22, 2020.1

 Transcript (“Report”), DE [45]. Currently before the Court are Defendant’s objections to

 Magistrate Judge Lindsay’s recommendation that Defendant’s motion to suppress be denied.

 See Defendant’s Objections to Report (“Def. Obj.”), DE [48]. The Government has submitted a

 response to Defendant’s objections. Government’s Response (“Govt. Resp.”) DE [50]. For the




 1
   The motion, which was referred by electronic order dated April 17, 2020, did not expressly request a
 report and recommendation. On December 22, 2020, Magistrate Judge Lindsay issued an oral ruling
 purporting to deny the motion, however, the scope of a magistrate judge’s authority on a motion to
 suppress evidence in a criminal matter is limited to the holding of evidentiary hearings and submission of
 "proposed findings of fact and recommendations for the disposition” of that motion. 28 U.S.C. §636
 (b)(1)(B). Accordingly, this Court considers the rulings and findings of fact made by Magistrate Judge
 Lindsay on the record as her report and recommendations regarding disposition of the motion.



                                                         1
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 2 of 25 PageID #: 1033



 reasons set forth below, the objections are overruled, the Report is adopted, and the motion to

 suppress is denied.

 I. FINDINGS OF FACT AND RECOMMENDATIONS

 A. Facts

         Three witnesses testified at the hearing in November 2020: Detective Daniel Fandrey

 (“Detective Fandrey”), Special Agent Cindy Wolff (“Agent Wolff”) (Detective Fandrey and

 Agent Wolff together, the “Agents”), and Defendant Ofsink.            The facts are taken from the

 parties’ post-hearing submissions, see Defendant’s Memorandum of Law in Support (“Def. Post-

 Hearing MOL”), DE [41], Government’s Memorandum of Law in Opposition, DE [42], and are

 not disputed unless otherwise indicated.2

         1. Initial Investigation

         Detective Fandrey is a Suffolk County Detective and a member of an FBI task force that

 investigates homicides and crimes against children; Agent Wolff is Detective Fandrey’s partner

 on the task force. In April 2019, the task force received a lead regarding an individual with the

 screen name “JoshJamie516” who was using a messaging application called “Kik” and was

 posting and exchanging messages in a chat room with an undercover agent. (Tr. at 6-7). On or

 about April 26, 2019, the JoshJamie516 user, while communicating with the undercover agent,

 indicated that he was engaging in sexual contact with his daughter, (Id. at 7, 169), and sent the




 2
   Citations to “Tr.” refer to the transcript of the hearing on November 9, 2020. Citations to “GX” refer to
 government exhibits admitted into evidence during the hearing.



                                                      2
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 3 of 25 PageID #: 1034



 undercover agent non-pornographic photographs of girls between the ages of 8 to 13. (Id. at 7).

 The messages represented that the photographs were of his daughter and her friends.

        Subpoenas were issued to Kik and Verizon to determine the owner of the JoshJamie516

 account and to locate the IP address used at the time of the exchanges with the undercover agent.

 They learned from Kik that the user had been using an android cell phone. (Tr. at 24). The

 investigation traced the account owner as Defendant Brett Ofsink residing at 15 Mesa Road,

 Syosset, New York (the “Residence”). (Id. at 8-9). Although there was an IP address traced to

 that street address, there is no way to identify a specific person using that IP address. The

 Agents suspected that the JoshJamie516 user was most likely Defendant, (Id. at 133), but thought

 it could have been his son. (Id. at 124). Agent Wolff testified that conversations between the

 undercover agent and the computer user were not enough to secure a search warrant for the

 Residence. (Id. at 170). The three photographs sent were not pornographic, and the Agents

 testified that they did not have probable cause to believe that anyone at the Residence had

 downloaded or possessed child pornography. (Id. at 78, 134, 142-143, 169-170).

        2. Knock-and-Talk

        On May 31, 2019, at approximately 6:00 a.m., the Agents went to the Residence to

 conduct a “knock-and-talk” with Defendant. (Tr. at 11). They went early in the morning as

 they planned to speak with Defendant before he left for work in Manhattan. (Id. at 10-11, 14).

 Detective Fandrey testified that given the subject matter of the crimes he investigates, “people

 are more open to talk about when others aren’t around,” because of embarrassment or some other

 reason. (Id. at 11).


                                                  3
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 4 of 25 PageID #: 1035



        It was light out when the Agents arrived, (Tr. at 12), and the Agents parked their

 unmarked car a few houses away from the Residence. Approximately 10 to 15 minutes after

 their arrival, they observed the garage door open and Defendant walking to a car parked in the

 driveway. The Agents moved their car, traveling at 5 to 10 miles per hour, into a position in

 front of the Residence partially blocking the driveway. The Agents, dressed in plainclothes,

 exited their car and approached Defendant in his driveway, identifying themselves by name as

 agents from the FBI. (Id. at 16, 148).

         Defendant testified that he exited the Residence through the garage door at

 approximately 6:20 a.m. to take his son to school He observed the car “aggressively pull up in

 front of my house, blocking my driveway.” (Tr. at 174). As he saw two individuals exit the

 car and walk towards him, he was “quite scared and a little bit, you know, in shock.” (Id. at

 175). At Defendant’s request, the Agents displayed their credentials to him. (Id.). After

 identifying themselves, the Agents told Defendant that they were investigating issues with

 internet traffic from his home.

        As the Agents approached Defendant, his son emerged from the garage. Defendant told

 the Agents that he “need[ed] to take my son to school,” (Tr. at 177), and asked if they could

 finish the conversation upon his return. The Agents told him they would wait, but they did not

 direct Defendant that he had to return.    (Id. at 18, 154-55). The Agents moved their car;

 Defendant left with his son and returned alone about 10 minutes later. Although Defendant

 testified that “[i]t was my understanding that I was given the direction that I had to return, I had

 no choice. It was the FBI.” (Id. at 177), he conceded on cross-examination that he could have


                                                   4
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 5 of 25 PageID #: 1036



 driven somewhere else, there was nothing to stop him from leaving at that point, and that he

 voluntarily chose to return home. (Id. at 212). Defendant had his phone with him, but did not

 call anyone. (Id. at 213).

        Upon Defendant’s return home, the Agents, who had been waiting in their car parked on

 the street, exited their vehicle; they did not move the car to block the driveway. Defendant

 parked in the driveway, and the parties resumed their conversation while standing at the bottom

 of the driveway near the sidewalk. Defendant acknowledged that he voluntarily consented to

 the rest of the conversation. (Tr. at 212).

        When the Agents resumed their conversation with Defendant, Detective Fandrey said that

 they were “investigating some things that happened online” and that “perhaps someone in the

 home had clicked on the wrong link or been in the wrong place and the wrong time,” to which

 Defendant responded that he “had clicked on some things, got to some questionable rooms on

 this application called Kik.” (Tr. at 21). When he was shown the three photographs of underage

 girls sent to the undercover agent, (GX 3), Defendant admitted sharing them in a chat room using

 the using the Kik application, (Tr. at 205; GX 3), but denied that the photographs were pictures

 of his daughter and her friends. (Tr. at 22-23, 205).

        After Defendant said he had photographs of his daughter, he took out his iPhone and

 used facial recognition to unlock it. The testimony differs on how the photographs on the

 phone were reviewed. Defendant testified that he handed the phone to the Agents at their

 request and they scrolled through the photographs. Detective Fandrey initially testified that he

 didn’t touch the phone, (Tr. at 23), but later stated that while he never held the phone, he did


                                                  5
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 6 of 25 PageID #: 1037



 not remember if he scrolled through it with his finger. (Id. at 95). Agent Wolff testified that

 Defendant held his phone while Detective Fandrey was looking at it, but was uncertain who did

 the “scrolling.” (Id. at 158). In any event, it is undisputed that no pictures of child

 pornography were seen on Defendant’s phone.3

         3. Consent to Search Computer

         After Defendant displayed his iPhone, Detective Fandrey became curious as to why Kik

 had indicated he had used an android phone and asked Defendant if he used any other phone or

 devices. (Tr. at 24). According to Detective Fandrey, Defendant replied that he used an

 application called BlueStacks, which enables a computer to emulate a phone, on his home

 computer. (Id.). Defendant further admitted that he used the JoshJames user name on the

 home computer. (Id.). The Agents then asked to see Defendant’s computer. (Id. at 24-25,

 158-159); see also id. at 25 (Detective Fandrey said, “we’d like to take a look at it, we’d like to

 examine the computer, and kind of see what’s on there and to kind of validate what [the

 defendant] had told us”). Defendant replied “yes,” and walked into the garage. (Id. at 25, 161).

 Detective Fandrey asked if he could come into the house with Defendant, and after Defendant

 indicated he would prefer that they stayed outside, the Agents waited in the garage. (Id. at 25-

 26). Defendant returned to the garage and handed the computer to the Agents. (Id. at 26, 179).

         Defendant testified that the Agents stated that they “needed to see” his computer. (Tr. at

 178, 202), but did not explain that they intended to search the hard drive; nor did they tell him



 3
  It is also apparently undisputed that Defendant’s daughter, as shown in photographs on his phone, was
 not one of the girls in the three photographs shared in the chat room. See generally Tr. at 178.

                                                    6
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 7 of 25 PageID #: 1038



 that he had a right to say no. (Id. at 229). He further testified that “[i]n my view I believe I was

 being directed to do something by the FBI and had no choice.” (Id. at 229). Defendant did not

 object, and “[n]othing was said from the point where they asked for my computer to the point

 that I handed them the computer.” (Id. at 179).

            Detective Fandrey read off the computer’s serial number to Agent Wolff, who recorded it

 on a general receipt form (“Receipt”), (GX 4), and a Consent to Search Computer(s) form (the

 “Consent Form”), (GX 2). Defendant gave the Agents the password to the computer, which

 Agent Wolff noted on the consent form. (Tr. at 29-30).

             The Consent Form, with underlined information provided by Defendant prior to

     signing the form and handwritten in by Agent Wolff, states as follows:

                   I, Brett Offsink,4 have been asked by Special Agents of
                   the Federal Bureau of Investigation (FBI) to permit a
                   complete search by the FBI or its designees of any and
                   all computers, any electronic and/or optical data storage
                   and/or retrieval system or medium, and any related
                   computer peripherals, described below:

                   S/N 8CG843061B HP Computer and located at 15 Mesa
                   Road Syosset NY, which I own, possess, control, and/or
                   have access to, for any evidence of a crime or other
                   violation of the law. The required passwords, logins,
                   and/or specific directions for computer entry are as
                   follows: 6463

                   I have been advised of my right to refuse consent to this
                   search, and I give permission for this search, freely and
                   voluntarily, and not as the result of threats or promises
                   of any kind.


 4
     Defendant’s name was misspelled with an extra “f”on both the Consent Form and the Receipt.


                                                      7
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 8 of 25 PageID #: 1039




                I authorize those Agents to take any evidence discovered
                during this search, together with the medium in/on which
                it is stored, and any associated data, hardware, software
                and computer peripherals.

 (GX2). Beneath those statements is the date, May 31, 2019, as well as the signatures of

 Defendant and Agent Wolff. (GX 2; Tr. at 30-32).

        After Defendant had handed the computer to the Agents, Agent Wolff handed him

 both the Receipt and the Consent Form. All three witnesses were uncertain about whether

 the documents were given to Defendant simultaneously or one at a time.

         Detective Fandrey testified that he told Defendant he was giving him a consent

 form that they “needed in order to look at his computer.” (Tr. at 76; see also id. at 31 (“I

 believe that I said to Mr. Ofsink, that this is a document that we need in order to look at

 your computer. I said I believe that each and every time we do these, we kind of had a

 method in which we do them. And that’s the method which I do every time we fill these

 out.”)). He could not recall if Agent Wolff said anything about the consent form to

 Defendant at the time. (Id. at 67).   According to Detective Fandrey, Defendant looked at

 the Consent Form for 10 to 20 seconds or less than a minute before signing it, (Id. at 31-32,

 71), but he could not say whether Defendant had read the form. (Id. at 76).

         Defendant testified that as to the documents, “[n]obody read them to me and nobody

  explained them to me.” (Tr. at 180). After he signed, “there was no conversation other than

  here’s the receipt.” (Id. at 179). Defendant denied reading the forms, and testified that the

  Agents indicated where on each form he should sign. (Id. at 196). He stated that he “was in


                                                   8
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 9 of 25 PageID #: 1040



  shock,” felt threatened, and did not believe he was free to leave, (Id. at 197), and that the

  Agents, while not yelling, were speaking in an “authoritative” tone. (Id. at 199). Defendant

  acknowledged that he provided the computer’s password upon handing the device to the

  Agents, (Id. at 202, 213), but denied knowing that the Agents were going to search the

  computer. When asked what he thought the Agents intended to do with it, he testified “I

  really don’t know. I was in a state of shock.” (Id. at 208).

         As to the anticipated return date for the computer, Defendant testified that Detective

  Fandrey said it would be returned later that day or on Monday. (Tr. at 180). Detective

  Fandrey recalled that he told Defendant he could not give a date certain: “[i]t could be either

  two days, two hours, two weeks, I don’t know, it all depends on how the stuff is and how

  much, how long the computer takes to analyze.” (Id. at 32-33). Agent Wolff gave the

  defendant her business card, which contained her contact information, and the Agents left.

  (Id. at 34). By approximately 7:00 a.m., the Agents had already left Defendant’s home. (Id. at

  35). Including the conversations before and after Defendant’s trip to take his son to school,

  the Agents spoke to Defendant for approximately 15 minutes. (Id. at 35-36).

        4. Search of the Computer, Defendant’s Arrest, and Post-Arrest Statements

        Upon returning to his office on Friday, May 31, 2019, Detective Fandrey commenced a

 forensic analysis of Defendant’s computer using a software program. No child pornography

 was found on the first hard drive, and on Monday, June 3, 2019, analysis of the computer’s

 second hard drive commenced. Later that day, Detective Fandrey discovered the BlueStacks

 software, the Kik application, family photos, child erotica, and between 800 and 1000 images and


                                                   9
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 10 of 25 PageID #: 1041



  videos containing child pornography on the second hard drive. (Tr. at 42-43). Detective

  Fandrey’s analysis was completed by June 5, 2019.

          Defendant called Agent Wolff on May 31st, June 3rd, and June 4th, leaving messages

   “about the status of my computer,” but those calls were not returned. (Tr. at 181). He left

   another message on June 5th, which Agent Wolff did return after the search of the computer

   was completed, and arrangements were made for Defendant to pick up the computer on

   Friday, June 7, 2019. Defendant did not revoke his consent to search his computer in any of

   his messages to Agent Wolff. (Id. at 140, 227-28).

         After Detective Fandrey located child pornography on Defendant’s computer, he

  notified Agent Wolff, and they in turn notified the United States Attorney’s Office. (Tr. at

  50). The Agents obtained a warrant for Defendant’s arrest on June 6, 2019, and on the

  morning of June 7, 2019, Defendant was arrested in the driveway of his Residence.

         Upon arrest, Defendant was handcuffed, his Miranda rights were read to him, and

  he was placed in a vehicle. (Tr. at 54). Defendant agreed to speak with Detective

  Fandrey, executed a Miranda waiver form, (Id. at 55, 184; GX8), and told the officer that

  he used Kik and the JoshJamie516 account, and that he had received and viewed child

  pornography. (Tr. at 54-55). During the conversation, Detective Fandrey showed

  Defendant images found on his computer. Defendant claims that the interview began with

  display of the images. A written statement was also prepared and signed by Defendant,

  including corrections initialed by Defendant. (GX 6). In the written statement, Defendant

  states, inter alia, that he has received child pornography in chat rooms, has “watched videos


                                                  10
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 11 of 25 PageID #: 1042



  and images to completion,” has sent and received images and video of children, and has

  been in chat rooms where he has “talked about sexual acts with kids, both other people[’]s

  kids and my own.” Id. He further states that he has never touched his kids or any other

  kids sexually, and that he did not take any pictures or videos of kids. Id.

         Defendant also executed a consent to assume online identity form, which related to

  several of his online accounts including the JoshJamie516 account. (Tr. at 56-57; GX 7). In

  the written statement and the consent to assume online identity forms, Defendant

  acknowledged that he was voluntarily consenting to the use of his online identities and that

  he had not been threatened or promised anything. (Tr. at 57-59, GXs 6, 7).

  B. Report’s Findings and Recommendations

         In the Report, Magistrate Judge Lindsay made various factual findings in support of her

  recommendation that the motion to suppress be denied, including:

     •   Regarding the manner in which the Agents pulled their car up to the driveway
         prior to the parties’ first conversation, which Defendant had described as
         “aggressive,” Magistrate Judge Lindsay “credit[ed] the agent testimony that the
         manner in which they pulled up is not aggressive at all,” Report at 10, and that the
         Agent’s testimony that the move was slow and non-threatening was more
         believable. Report at 5.

     •   As to Defendant’s leaving the Residence to take his son to school, Magistrate
         Judge Lindsay found that “there was nothing said to the defendant to suggest that
         he had to return or that he couldn’t leave the premises. There was no yelling, no
         brandishing of weapons, and it’s significant that the defendant was not even told
         that he had to come back.” Report at 6.

     •   Regarding the Agents’ request to see the computer, noting that Defendant “raised
         no objection,” Report at 7, and finding that the Agents “didn’t say anything that
         could be construed as an order to retrieve the computer.” Report at 7.
         Defendant handed over the computer, and when asked, “simply gave them the


                                                  11
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 12 of 25 PageID #: 1043



         password.” Id.

     •   Pertaining to Defendant’s credibility and the voluntariness of his signing the
         Consent Form:

            o “Defendant now claims that the consent was not voluntary.
              Not voluntary because he felt he was bewildered he was
              overwhelmed by authority. He was in a state of shock, he felt
              he had no choice, he was not told he had a choice. He never
              read the consent form which was signed and he claims
              (inaudible-connection) searched. Well there was nothing said
              or done to support these claims. The defendant admits he was
              never actually threatened. There was no claim that anything
              of a threatening nature was said, by any of the agents. He was
              never told he could not leave the house or that he was required
              to speak to the agents. Nothing was said that would cause him
              to believe he was require[d] to surrender his computer to be
              searched. The entire exchange took approximately 15
              minutes. He was on his home turf in his driveway, not even in
              his home. He claimed that he didn’t know the computer
              would be searched is frankly incredible. He handed over his
              password. He was told they were going to take days to look at
              it (inaudible) although his argument was that looking is not the
              same as searching. I find that argument unpersuasive.” Report
              at 8-9.

            o    Finding that “[e]ven a cursory glance at that consent form
                would have revealed what it was, because right at the very top,
                in bold letters in black was consent to search. Had he merely
                glanced at the form he would [have] noted that. It’s incredible
                that he didn’t understand that there would be a search of the
                contents of the computer.” Report at 12.

            o Defendant’s claim that he didn’t know what he was signing
              when he signed the consent form “is incredible in light of the
              background from the conversation that [preceded] his signature
              and the clarity of the form.” Report at 12.

     •   As to Defendant’s claim that he was coerced or cowed by the Agents’ authority,
         Magistrate Judge Lindsay found “nothing coercive that he had testified to in the
         actual verbal exchange.” Report at 11. Further, he asserted himself on several
         occasions including telling the Agents he was taking his son to school, asking them to

                                                 12
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 13 of 25 PageID #: 1044



         display their identification a second time, and telling them to wait outside while he
         went into the house to get his computer. Id. Magistrate Judge Lindsay concluded
         that this conduct “flies in the face of this notion that he was overcome by authority.”
         Id. at 11-12. Finally, she found “defendant’s manner and that of the agents
         throughout their interaction was cooperative. There was no indication at any point
         that the conversation itself had turned aggressive.” Id. at 12-13.

  Magistrate Judge acknowledged that Defendant was not told that he had the right to refuse to

  consent, Report at 10, but recognized other factors in her determination including Defendant’s

  education, position as a financial risk manager in a high pressure profession, and familiarity

  “with the importance of a signature on a document.” Id. at 11.

         Based on the testimony and evidence, Magistrate Judge Lindsay found that given the

  totality of the circumstances, it was objectively reasonable for the Agents to conclude that

  consent was given. Report at 12; see also id. at 13 (“it was reasonable for the agent[s] to

  conclude that they were given voluntary consent.”). As such, the motion to suppress should be

  denied, and, in light of that recommendation, the Magistrate Judge Lindsay rejected the fruit of

  the poisonous tree argument. Id.

  II.   LEGAL STANDARDS

  A. Objections to a Report and Recommendation

         Any party may serve and file written objections to a report and recommendation of a

  magistrate judge within fourteen (14) days after being served with a copy thereof. 28 U.S.C. '

  636(b)(1); FED. R. CRIM. P. 59(b)(2). Any objection to the magistrate judge’s recommendation

  is entitled to de novo review. FED. R. CRIM. P. 59(b)(3). The Court is not, however, required to

  review the factual findings or legal conclusions of the magistrate judge as to which no proper

  objections are interposed. See Thomas v. Arn,, 474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d

                                                  13
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 14 of 25 PageID #: 1045



  435 (1985); United States v. Ballares, 317 F. App’x 36, 38 (2d Cir. 2008). Indeed, failure to

  object “waives a party’s right to review.” FED. R. CRIM. P. 59 (a), (b)(2); see also United States.

  v. Male Juvenile, 121 F.3d 34, 38-39 (2d Cir. 1997) (“failure to object timely to a magistrate

  judge's report may operate as a waiver of any further judicial review of the decision, as long as

  the parties receive clear notice of the consequences of their failure to object”). Whether or not

  proper objections have been filed, the district judge may, after review, accept, reject, or modify

  any of the magistrate judge’s findings or recommendations. 28 U.S.C. ' 636(b)(1); FED. R. CRIM.

  P. 59 (b); see generally King v. City of N.Y., Dep=t of Corr., 419 F. App=x 25, 27 (2d Cir. 2011)

  (summary order) (noting that the waiver rule is “nonjurisdictional” and, thus, the Court may

  excuse a violation thereof “in the interests of justice.” (internal quotation marks and citation

  omitted)).

         “The Second Circuit has instructed that where a Magistrate Judge conducts an evidentiary

  hearing and makes credibility findings on disputed issues of fact, the district court will ordinarily

  accept those credibility findings.” United States v. Lawson, 961 F. Supp. 2d 496, 499

  (W.D.N.Y. 2013) (citing Carrion v. Smith, 549 F.3d 583, 588 (2d Cir.2008)). The court “may

  not reject a proposed finding of a magistrate judge that rests on a credibility finding . . . without

  personally hearing live testimony from the witnesses whose testimony is determinative.” United

  States v. Morillo, No. 08 CR 676, 2009 WL 3254431, at *1 (E.D.N.Y. Oct. 9, 2009); see also

  Carrion, 549 F.3d at 590 (2d Cir.2008) (for a district court to “adhere to its own credibility

  conclusions, as opposed to those found by the magistrate judge, the district court would need to

  conduct a renewed hearing to appraise the credibility of the witnesses”).


                                                    14
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 15 of 25 PageID #: 1046



          Defendant objects to the Report, arguing, inter alia, that Magistrate Judge Lindsay erred

  in (1) suggesting that the Agents lacked probable cause to seek a warrant prior to arriving at

  Defendant’s home on May 31, 2019, Def. Obj. at 16-17; (2) failing to apply the appropriate

  standard, as set forth in Florida v. Jardines, 569 U.S. 1, 133 S. Ct. 1409, 185 L. Ed. 2d 495

  (2013), to evaluate the propriety of the knock-and-talk, id. at 18-22; (3) finding that the

  Government met its burden of proving Defendant’s voluntary consent to the search of his

  computer, because (a) the evidence does not support the conclusion that Defendant read and

  understood the consent form, id. at 22-27; and (b) the factual finding that Defendant was not

  intimidated by the agents’ conduct was in error, id. at 27-31; and (4) holding that the Defendant’s

  subsequent statements to the Agents were not fruit of the poisonous tree. Id. at 31-32.5

  B. Motion to Suppress

          The Fourth Amendment of the United States Constitution prohibits “unreasonable

  searches and seizures.” U.S. CONST. AMEND. IV. “It is ... well settled that one of the

  specifically established exceptions” to the Fourth Amendment requirements that private property

  not be searched without a search warrant issued upon probable cause “is a search that is

  conducted pursuant to consent.” Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct. 2041,

  36 L.Ed.2d 854 (1973). Generally, a defendant who moves to suppress evidence that he




  5
   Defendant periodically refers to the Government’s “failure” to offer Agent Wolff’s testimony about the
  events to corroborate Detective Fandrey’s account. See, e.g., Def. Obj. at 30. He does not, however,
  object to the Magistrate Judge’s express decision that no negative inference would be drawn from Agent
  Wolff’s failure to testify about the “whole sequence of events,” and noting that she was “available to the
  defendant and could have testified if that was needed” to “demonstrate some consistency.” Report at 13.

                                                      15
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 16 of 25 PageID #: 1047



  contends derives from an illegal search “bears the burden of establishing that his own Fourth

  Amendment rights were violated by the challenged search or seizure,” United States v. Osorio,

  949 F.2d 38, 40 (2d Cir. 1991); however, where the government “seeks to rely upon consent to

  justify the lawfulness of a search, [it] has the burden of proving that the consent was, in fact,

  freely and voluntarily given.” Schneckloth, 412 U.S. at 222 (internal quotation marks and citation

  omitted).

  III.     REVIEW OF THE REPORT

  A. Probable Cause for a Search Warrant as of May 31, 2019

           Defendant’s first objection, entitled “The Magistrate Erred in Holding that the Agents

  Lacked the Ability to Seek a Warrant,” states that Magistrate Judge Lindsay “suggested that the

  agents had properly set out to perform a ‘knock and talk’ because, as of May 31, 2019, they

  lacked probable cause to seek a warrant.” Def. Obj. at 16. Despite Defendant’s

  characterization, this Court finds nothing in the Report purporting to find, either expressly or

  implicitly, that the Agents lacked probable cause sufficient to secure a warrant prior to May 31,

  2019.6

           This argument was not raised by Defendant in the original motion papers or in his post-




  6
   A review of Defendant’s argument proves difficult since he incorrectly cites the pages and lines
  purportedly containing Magistrate Lindsay’s “comments.” See Def. Obj. at 16, n.3 (citing Report at
  14:10-11). On page 4, Magistrate Judge Lindsay stated that “[a]lthough the name, the defendant’s name
  was on the email account[,] that gave the officers no assurance that he was the person who had actually
  entered the chat room. Also [inaudible] information to make any arrest.” Report at 4:10-11. To the
  extent this statement may have contained some reference to probable cause, that reference related to
  probable cause to effect an arrest, not to obtain a search warrant.

                                                    16
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 17 of 25 PageID #: 1048



  hearing submissions, but rather argued for the first time in his objections. “In this circuit, it is

  established law that a district judge will not consider new arguments raised in objections to a

  magistrate judge’s report and recommendation that could have been raised before the magistrate

  but were not.” United States v. Gladden, 394 F. Supp. 3d 465, 480 (S.D.N.Y. 2019) (internal

  quotation marks and citation omitted). Defendant has offered no reason why he failed to make

  this argument before Magistrate Judge Lindsay and, as such, he has waived it.

         Even if the argument was not forfeited, Defendant offers no explanation for the relevance

  of this objection. The undisputed testimony from the Agents was that in light of the chat room

  exchanges of texts and photographs, they were investigating possible child abuse of a daughter

  by her father. The only three photographs posted in the chat room were not pornographic. See

  GX 3. Defendant does not argue that the Agents had any suspicions, let alone evidence

  supporting probable cause for issuance of a warrant, regarding the possession of child

  pornography prior to May 31, 2019. Instead, Defendant argues that probable cause existed

  given the evidence that Defendant, “or another person in the home,” was sexually abusing

  Defendant’s daughter. Def. Obj. at 17. The Court declines to engage in an analysis of the

  hypothetical question of whether a warrant could have issued on this basis, or whether the scope

  of the fictional warrant would have covered a search of Defendant’s electronic devices, including

  his home computer.

  B. Knock-and-Talk

         Defendant argues that the Magistrate Judge “failed to first consider whether [the Agents]

  were within their rights in entering onto [defendant]’s property in the first place.” Def. Obj. at


                                                    17
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 18 of 25 PageID #: 1049



  18. He reasons that since they were not within their rights, any consent Defendant may have

  given to the search was tainted by the Agents’ “illegal entry.” Id. Defendant raised this

  argument, for the first time, not in his original motion papers or in his post-hearing memorandum

  of law, but rather in his post-hearing reply papers. See Defendant’s Reply Memorandum, DE

  [43].

          The knock-and-talk investigative tool rests upon the concept that “a police officer not

  armed with a warrant may approach a home and knock, precisely because that is no more than

  any private citizen might do.” Jardines, 569 U.S. at 8 (internal quotation marks and citation

  omitted).   “[W]hether the person who knocks on the door and requests the opportunity to speak

  is a police officer or a private citizen, the occupant has no obligation to open the door or to

  speak. . . And even if an occupant chooses to open the door and speak with the officers, the

  occupant need not allow the officers to enter the premises and may refuse to answer any

  questions at any time.” Kentucky v. King, 563 U.S. 452, 469–70, 131 S. Ct. 1849, 179 L. Ed. 2d

  865 (2011) (internal quotation marks and citations omitted). “[I]t is not a Fourth Amendment

  search to approach the home in order to speak with the occupant, because all are invited to do

  that. The mere purpose of discovering information . . . in the course of engaging in that

  permitted conduct does not cause it to violate Fourth Amendment.” Jardines, 569 U.S. at 9, n.4

  (internal quotation marks, citation, and emphasis omitted)

          Cases challenging the constitutional validity of a knock-and-talk fall into two broad

  categories. “Sometimes, officers appear with overbearing force or otherwise seek to suggest

  that a homeowner has no choice but to cooperate. Other times, officers fail to head directly to


                                                   18
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 19 of 25 PageID #: 1050



  the front door to speak with the homeowner, choosing to wander the property first to search for

  whatever they can find.” Bovat v. Vermont, 141 S. Ct. 22, 22 (U.S. Oct. 19, 2020) (Gorsuch, J.,

  statement respecting the denial of certiorari). The facts here do not fit neatly into one scenario

  over the other.

         The interactions between the Agents and Defendant occurred not at the front door, but

  rather in the driveway and, to a lesser extent, the garage. He does not argue, however, that the

  Agents were using that time to impermissibly search the curtilage. Instead, he contends that the

  Agents’ conduct exceeded that which might be expected from an “ordinary visitor.”

  Specifically, he claims that a homeowner would not expect (1) a visitor to block his driveway

  prevent him from leaving, or (2) to be “assailed in [his] own driveway at 6:00 in the morning,”

  Def. Obj. at 20.

         The Magistrate Judge specifically found, based on the testimony of the witnesses, that the

  Agents’ movement of their car was not aggressive, but rather slow and non-threatening. There

  is no testimony that the driveway was blocked to the extent that Defendant was prevented from

  leaving or that the Agents had any such intent. The Report notes that the driveway was two-cars

  in width and that the Agents’ car only partially blocked it. Report at 5. Although the testimony

  is clear that the Agents moved the car before Defendant took his son to school, there is no

  evidence that he would not have been able to leave had they not taken that action. It cannot be

  said that, as a matter of law, an “ordinary visitor” would not park in such a way to temporarily




                                                  19
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 20 of 25 PageID #: 1051



  obstruct part of the driveway.7

          He focuses the bulk of his argument on the time of day, relying upon the Supreme

  Court’s observation in Jardines, noted in dicta in both the majority and dissenting opinions, that

  a “middle of the night” visit would be a cause for great alarm to a typical person. Jardines, 569

  U.S. at 9, n.3; id. at 20 (Alito, J. concurring). Defendant contends that “ordinary visitors” do not

  arrive at 6:00 a.m. In support, he states that the facts of his case “closely resemble” those

  present in a state case in Michigan. See Def. Obj. at 21 (citing People v. Frederick, 500 Mich.

  228, 895 N.W.2d 541 (2017). In Frederick, the searches at two homes were conducted at 4:00

  a.m. and 5:30 a.m., and there was testimony that at both locations, everyone appeared to be

  asleep. A defendant at each home answered the door after a few minutes, thinking there was an

  emergency, and was confronted by seven police officers. Here, the Agents arrived at 6:00 a.m.

  when it was already light outside. Detective Fandrey testified that they arrived at the Residence

  in the hopes of speaking with Defendant before he left for work. They did not knock on the

  door or disturb other occupants at the Residence who may, or may not, have been sleeping.

  They stayed in their vehicle and only moved it and emerged to speak with Defendant after he had

  opened his garage door and exited his house. There was no testimony to suggest that Defendant

  was drowsy, or that he had just awakened; to the contrary, he was awake and alert enough to

  drive his son to school. Any “surprise” or “alarm”caused by the timing of the Agents’ arrival




  7
    In addition, the testimony was that the Agents’ car, while partially blocking the driveway, was parked in
  front of, and not in Defendant’s driveway. Neither party has addressed the extent to which, if any, the
  portion of the street in front of a homeowner’s driveway constitutes curtilage to which that homeowner
  may claim constitutional protection.

                                                      20
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 21 of 25 PageID #: 1052



  would have dissipated by the time he returned from the drive to school and voluntarily continued

  the conversation. Additionally, he could have retreated into his home at any time and

  terminated the conversation.

          Upon de novo review, and finding no constitutional infirmity in the knock-and-talk

  procedure employed here, Defendant’s objection on this basis is overruled, and the Report is

  adopted.

  C. Voluntariness of Consent

          Defendant’s main objection is that the Government did not carry its burden of

  establishing that he consented to the search of his computer. He phrases his objection in two

  subparts: (a) did Defendant consent to a forensic examination of his computer, and (b) was that

  consent “free and voluntary.” Def. Obj. at 22.

          Magistrate Judge Lindsay, having taken the testimony from the witnesses, was in the best

  position to assess the credibility of those witnesses. See generally Diesel Props S.r.l. v.

  Greystone Bus. Credit II LLC, 631 F.3d 42, 52 (2d Cir. 2011) (“The court is also entitled, just as

  a jury would be, to believe some parts and disbelieve other parts of the testimony of any given

  witness.”) (citations omitted)); United States v. Lumpkin, 192 F.3d 280, 289 (2d Cir. 1999) (“[A]

  witness's demeanor on the stand, including his or her confidence, impacts the assessment of

  credibility”).   Accordingly, this Court defers to and accepts the Magistrate Judge’s

  determinations regarding the credibility, or incredibility, of witnesses. See Section I, B, supra.

  Amongst those determinations is Magistrate Judge Lindsay finding that Defendant’s claim that

  he did not know that the computer was going to be searched “is frankly incredible.” Report at 9;


                                                   21
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 22 of 25 PageID #: 1053



  see also id. at 12 (in light of the bold black letters on the Consent Form, “[i]t’s incredible that he

  didn’t understand that there would be a search of the contents of the computer”).

         As to the voluntariness of the consent, the question is “whether a consent to a search was

  in fact ‘voluntary’ or was the product of duress or coercion, express or implied.” Schneckloth,

  412 U.S. at 227. Voluntariness “is a question of fact to be determined from the totality of all the

  circumstances,” id., “both the characteristics of the accused and the details of the interrogation.”

  Id. at 226. “[T]he ultimate question presented is whether the officer had a reasonable basis for

  believing that there had been consent to the search.” United States v. O’Brien, 926 F.3d 57, 77

  (2d Cir. 2019) (quoting United States v. Garcia, 56 F.3d 418, 423 (2d Cir. 1995)). The standard

  for evaluating a suspect’s consent is “objective reasonableness—what would the typical

  reasonable person have understood by the exchange between the officer and the suspect.”

  Florida v. Jimeno, 500 U.S. 248, 251, 111 S. Ct. 1801, 114 L. Ed. 2d 297 (1991).

         The Magistrate Judge determined, based on the totality of the circumstances, that the

  Agents had a reasonable basis to believe that Defendant had consented to the search of the

  computer.    Numerous factors were taken into account including Defendant’s education,

  profession, the duration of the interactions, and whether there was a show or use of force.

  Magistrate Judge Lindsay found no coercion in the verbal exchanges, no threats, no brandishing

  of weapons, no yelling. Instead, the interaction was cooperative throughout, Defendant freely

  handed them the computer, gave them the password, and signed the Consent Form. The Report

  acknowledges that Defendant was not expressly informed by the Agents verbally that he had the

  right to refuse consent to the search. This fact is not dispositive, however, but rather only one


                                                    22
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 23 of 25 PageID #: 1054



  factor to be considered. See Schneckloth, 412 U.S. at 227 (“While knowledge of the right to

  refuse consent is one factor to be taken into account, the government need not establish such

  knowledge as the sine qua non of an effective consent”).

         In his objections, Defendant argues that there is no evidence that he “read” the Consent

  Form prior to signing it. As proof that he did not read either the Consent Form or the Receipt,

  Defendant points to the fact that his last name was misspelled with an extra “f” on both forms, an

  error he argues he would have corrected if he had, in fact, read the documents. There is no

  suggestion, either in the record or in the Report, that Defendant reviewed the Consent Form

  thoroughly and parsed all its language; indeed, he looked at it for under a minute. As the Report

  notes, however, the form is titled, in bold, all caps, large typeface “CONSENT TO SEARCH

  COMPUTER(S)” and “[e]ven a cursory glance at that consent form would have revealed what it

  was.” Report at 12; see also United States v. Gazzara, 587 F. Supp. 311, 328 (S.D.N.Y. 1984)

  (finding unbelievable defendant’s contention that she failed to read or understand the importance

  of a consent form headed “CONSENT TO SEARCH”). Further, the Magistrate Judge properly

  considered the totality of all the circumstances and found that Defendant’s “claim that he didn’t

  know what he was signing is incredible in light of the background from the conversation that

  proceeded his signature and the clarity of the form.” Report at 12. The surrounding

  circumstances may be sufficient to establish voluntary consent even where a defendant claims to

  have not read the consent to search form. See United States v. Schaefer, 859 F. Supp. 2d 397,

  406-07, 411 (E.D.N.Y. 2012) (finding defendant’s testimony that he did not read the written

  consent form to be incredible and that “[i]n any event, the agents would have had no reason to


                                                  23
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 24 of 25 PageID #: 1055



  believe that, based upon the surrounding circumstances, that his consent was not voluntary”),

  aff’d 519 F. App’x 71 (2d Cir. 2013). Thus, the evidence supports a finding that Defendant

  knew in substance what he was signing and that it was a precursor to the search of the computer.

         Defendant’s contention that he was in a state of shock and was intimidated by the

  authority of the FBI is not supported by the evidence, nor does he claim that he communicated

  that state of mind to the Agents. The Magistrate Judge found that several acts taken by

  Defendant, such as leaving to take his son to school and telling the Agents to wait in the garage,

  belie the argument that he was overcome by authority. Finally, as the Report notes, Defendant

  never revoked his consent after the Agents left and he had time alone to consider the events of

  the day free from their presence. Report at 13.

         The Report’s finding that the Agents had a reasonable basis to believe that Defendant had

  voluntarily consented to the search is supported by the evidence. Upon a de novo review,

  Defendant’s objection regarding the voluntariness of his consent is overruled.

  D. Post-Arrest Statements

         The Report concluded that any analysis of Defendant’s post-arrest statements as fruit of

  the poisonous tree was rendered unnecessary by the determination that the motion to suppress

  should be denied. As Defendant’s objection regarding whether his consent was voluntary has

  been overruled, his objection based on a fruit of the poisonous tree argument is likewise

  overruled.

   E. Remainder of the Report

         The Court has reviewed the remainder of the Report to which no objections have been


                                                    24
Case 2:19-cr-00290-SJF-ARL Document 53 Filed 02/08/21 Page 25 of 25 PageID #: 1056



  made for clear error in either the reasoning or the conclusions reached therein, and finding none,

  accepts the remainder of the Report.

  V. CONCLUSION

          The Report is adopted in its entirety. Defendant’s motion to suppress, DE [18] is denied.8

  SO ORDERED.
                                                             /s/ Sandra J. Feuerstein
                                                            Sandra J. Feuerstein
                                                            United States District Judge

  Dated: Central Islip, New York
         February 8, 2021




  8
   Defendant’s letter transmitting transcripts of the proceedings, see DE [46], was mistakenly docketed as a
  motion and as such, the Clerk of the Court is directed to terminate it. Defendant’s objections, DE [48],
  were also filed as a motion; the Clerk of the Court is directed to terminate it as well and modify the entry
  to indicate that the entry is Defendant’s Objections to the Magistrate Judge ruling, which was docketed as
  DE [44].

                                                      25
